                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                         Plaintiff,                                           8:19CR274

         vs.
                                                                ORDER ON APPEARANCE FOR
 SHYANA LYNN GREELEY,                                           PRETRIAL RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on November 13, 2019 regarding a Petition for
Action on Conditions of Pretrial Release [19]. Karen Shanahan represented the defendant. Sean
Lynch represented the government. The defendant was advised of the alleged violations of pretrial
release, the possible sanctions for violation of a release condition, and the right to a hearing in
accordance with the Bail Reform Act. 18 U.S.C. § 3148.
        The defendant entered an admission to violating conditions of release. The Court took judicial
notice of the petition and violation report. The Court finds the defendant freely, knowingly, intelligently,
and voluntarily admitted violating release conditions 1 and (m). The Court further finds there is
probable cause that a crime was committed, and clear and convincing evidence that a condition was
violated. Therefore, the Court finds the defendant violated the Order Setting Conditions of Release
[12].
        The government requested an order of revocation and detention. The defendant requested
release on present or amended conditions. After consideration of the report of Pretrial Services and
the arguments of the parties, and affording the defendant an opportunity for allocution, the Court finds
there is no condition or combination of conditions of release that will assure that the defendant will not
pose a danger to the safety of any other person or the community; and the defendant is unlikely to
abide by any condition or combination of conditions of release.           The government’s request for
revocation and detention is granted. The Order Setting Conditions of Release [12] is revoked and the
defendant shall be detained until further order of the court.
        The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
Court of the United States or on the request of an attorney for the government, the person in charge
of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 14th day of November, 2019.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge




                                                  2
